Exhibit 10.1



FIFTH FORBEARANCE AGREEMENT
This FIFTH FORBEARANCE AGREEMENT (this "Agreement"), dated as of March 18, 2016,
is by and between Essex Crane Rental Corp., a Delaware corporation ("Borrower"),
Essex Holdings, LLC, a Delaware limited liability company ("Parent", and
together with Borrower, collectively, the "Loan Parties"), and Wells Fargo
Capital Finance, LLC, in its capacity as agent under the Credit Agreement
defined below ("Agent"), and all Lenders under such Credit Agreement.
R E C I T A L S:
WHEREAS, Agent, Lenders, Borrower, and Parent have entered into certain
financing arrangements pursuant to that certain Fourth Amended and Restated
Credit Agreement dated as of May 13, 2014 (as amended, supplemented, extended,
renewed, restated, replaced, or otherwise modified, the "Credit Agreement");
WHEREAS, Agent, Lenders, and Borrower have entered into that certain Forbearance
Agreement dated as of August 20, 2015 (as amended, supplemented, extended,
renewed, restated, replaced, or otherwise modified, the "First Forbearance
Agreement"), pursuant to which Agent and Lenders agreed to forbear from
exercising certain of their rights and remedies and provide certain further
Loans and other financial accommodations to Borrower solely for the period and
on the terms and conditions specified therein, and which forbearance period
expired as of September 11, 2015;
WHEREAS, Agent, Lenders, and Borrower have entered into that certain Second
Forbearance Agreement dated as of September 15, 2015 (as amended, supplemented,
extended, renewed, restated, replaced, or otherwise modified, the "Second
Forbearance Agreement"), pursuant to which Agent and Lenders agreed to forbear
from exercising certain of their rights and remedies and provide certain further
Loans and other financial accommodations to Borrower solely for the period and
on the terms and conditions specified therein, and which forbearance period
expired as of October 2, 2015;
WHEREAS, Agent, Lenders, Borrower, and Parent have entered into that certain
Third Forbearance Agreement dated as of October 7, 2015 (as amended,
supplemented, extended, renewed, restated, replaced, or otherwise modified, the
"Third Forbearance Agreement"), pursuant to which Agent and Lenders agreed to
forbear from exercising certain of their rights and remedies and provide certain
further Loans and other financial accommodations to Borrower solely for the
period and on the terms and conditions specified therein, and which forbearance
period expired as of November 20, 2015;
WHEREAS, Agent, Lenders, Borrower, and Parent have entered into that certain
Fourth Forbearance Agreement dated as of November 23, 2015 (as amended,
supplemented, extended, renewed, restated, replaced, or otherwise modified, the
"Fourth Forbearance Agreement"), pursuant to which Agent and Lenders agreed to
forbear from exercising certain of their rights and remedies and provide certain
further Loans and other financial accommodations to Borrower solely for the
period and on the terms and conditions specified therein, and which forbearance
period expired as of March 14, 2016;
WHEREAS, as of the date hereof, Events of Default under the Credit Agreement and
the other Loan Documents have occurred and are continuing or are expected to
occur and be continuing;
WHEREAS, Loan Parties have requested that, subject to the terms and conditions
of this Agreement, Agent and Lenders forbear from exercising their rights as a
result of such Events of Default, and that Lenders



--------------------------------------------------------------------------------

Exhibit 10.1

agree to provide further Loans and other financial accommodations to Loan
Parties notwithstanding such Events of Default; and
WHEREAS, Agent and Lenders are willing to agree to forbear from exercising
certain of their rights and remedies and provide certain further Loans and other
financial accommodations to Loan Parties solely for the period and on the terms
and conditions specified herein.
NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties, and covenants contained herein, the parties hereto agree
as follows:
SECTION 1.
DEFINITIONS



1.1.    Interpretation. All capitalized terms used herein (including the
recitals hereto) will have the respective meanings ascribed thereto in the
Credit Agreement unless otherwise defined herein. The foregoing recitals,
together with all exhibits attached hereto, are incorporated by this reference
and made a part of this Agreement. Unless otherwise provided herein, all section
and exhibit references herein are to the corresponding sections and exhibits of
this Agreement.


1.2.    Additional Definitions. As used herein, the following terms will have
the respective meanings given to them below:


(a)"Budget" shall mean a rolling, 13-week cash flow projection (including,
without limitation, projected expenses, revenues, collections, and loan
balances) of Borrower and its Subsidiaries, on a consolidated and consolidating
basis, prepared and approved by the CRO (as defined in Section 4.5 below),
together with all amendments, supplements, and other modifications thereto
proposed by the CRO on behalf of Borrower (and any Subsidiaries of Borrower) and
agreed to by Agent in writing from time to time. The Budget in effect as of the
date hereof is attached at Exhibit A.


(b)"Existing Defaults" means, collectively, the Events of Default identified on
Exhibit B hereto.


(c)"Forbearance Period" means the period commencing on the date hereof and
ending on the date which is the earliest of (i) April 30, 2016, unless all
Lenders have executed and delivered a written consent to Borrower prior to such
date agreeing that it will be deemed extended to a later date in their
discretion, in which case this clause will be deemed so amended, (ii) upon
written notice from and at the election of Agent, the occurrence or existence of
any Event of Default, other than the Existing Defaults and any Event of Default
giving rise to a Termination Event, or (iii) the occurrence of any Termination
Event.


(d)"Initial Overadvance" has the meaning ascribed thereto in Section 2.1 of this
Agreement.


(e)“Maximum Permissible Overadvance” means the sum of the Initial Overadvance,
the Overadvance Variance, and the Permissible Dispositions Sales Tax Amount.


(f)“Overadvance Variance” means $1,733,167.00.


(g) “Permitted Dispositions Sales Tax Amount” means the sales, use or excise
taxes (or equivalent taxes) arising on account of a sale of Collateral in a
Permitted Disposition that are paid or will be concurrently paid by the Borrower
with proceeds of Revolving Loans.



--------------------------------------------------------------------------------

Exhibit 10.1



(h)"Termination Event" means (i) the initiation of any action by any Loan Party
or any Releasing Party (as defined herein) to invalidate or limit the
enforceability of any of the acknowledgments set forth in Section 2, the release
set forth in Section 7.6 or the covenant not to sue set forth in Section 7.7 or
(ii) the occurrence of an Event of Default under Sections 8.4 or 8.5 of the
Credit Agreement.


(i)“Wind-Down Expenses” means, to the extent incurred by the Loan Parties in the
ordinary course of business, in accordance with this Agreement, and remaining
unpaid upon the expiration or termination of the Forbearance Period, all
employee payroll obligations (including, but not limited to, accrued and unpaid
salary or wages and accrued vacation), sales and use taxes collected by the Loan
Parties from its customers, funds withheld by the Loan Parties on behalf of its
employees for contribution to employee 401(k) accounts, and tail healthcare
claims for which any employee, officer or director of the Loan Parties may be
held personally liable by any Person or Governmental Authority in the event such
liabilities are not paid by the Loan Parties.


(j)“Wind-Down Expenses Amount” means an amount of up to $979,000 to fund the
Wind-Down Expenses.


SECTION 2.ACKNOWLEDGMENTS


2.1.    Acknowledgment of Obligations. Each Loan Party hereby acknowledges,
confirms, and agrees that as of the close of business on March 16, 2016:
(a) Borrower is indebted to the Revolving Lenders in respect of the Revolving
Loans in the principal amount of $117,485,385.81, (b) Borrower is indebted to
the Term Lenders in respect of the Term Loan in the principal amount of
$30,000,000.00, plus $2,479,848.44 in PIK interest, and (c) Borrower is indebted
to Issuing Bank in respect of the Letter of Credit Usage in the principal amount
of $24,630.00.  Each Loan Party hereby acknowledges, confirms, and agrees that
all such Obligations (of which not less than $36,391,445.00 constituted an
Overadvance as of the close of business on March 16, 2016, calculated using
Collateral values reported by Borrower as of February 29, 2016, (the "Initial
Overadvance"), together with interest accrued and accruing thereon, and all
fees, costs, expenses, and other charges now or hereafter payable to Agent or
Lenders, in each case in accordance with the terms of the Loan Documents, are
unconditionally owing by each Loan Party, without offset, defense, or
counterclaim of any kind, nature, or description whatsoever.


2.2.    Acknowledgment of Security Interests. Each Loan Party hereby
acknowledges, confirms, and agrees that Agent has, and will continue to have,
valid, enforceable, and perfected first-priority continuing Liens upon and
security interests in the Collateral heretofore granted to Agent, for the
benefit of Agent and Lenders, pursuant to the Guaranty and Security Agreement
and the other Loan Documents or otherwise granted to or held by Agent, for the
benefit of Agent and Lenders.


2.3.    Binding Effect of Documents. Each Loan Party hereby acknowledges,
confirms and agrees that: (a) this Agreement constitutes a Loan Document;
(b) each of the Credit Agreement and the other Loan Documents to which it is a
party has been duly executed and delivered to Agent by such Loan Party, and each
is and will remain in full force and effect as of the date hereof except as
modified pursuant hereto; (c) the agreements and obligations of such Loan Party
contained in such documents and in this Agreement constitute legal, valid, and
binding Obligations, enforceable in accordance with their respective terms, and
such Loan Party has no valid defense to the enforcement of such Obligations;
(d) Agent and Lenders are and will be entitled to the rights, remedies, and
benefits provided for under the Credit Agreement and the other Loan Documents
and applicable law; and (e) during the Forbearance Period, such Loan Party shall
comply with all limitations, restrictions, or prohibitions that would otherwise
be effective or applicable under the



--------------------------------------------------------------------------------

Exhibit 10.1

Credit Agreement or any of the other Loan Documents during the continuance of
any Event of Default, and except to the extent expressly provided otherwise in
this Agreement, any right or action of such Loan Party set forth in the Credit
Agreement or the other Loan Documents that is conditioned on the absence of any
Event of Default may not be exercised or taken as a result of the Existing
Defaults.


SECTION 3.FORBEARANCE IN RESPECT OF EXISTING DEFAULTS


3.1.    Acknowledgment of Default. Each Loan Party hereby acknowledges and
agrees that the Existing Defaults have occurred and are continuing (or are
expected to occur and be continuing), each of which constitutes (or will
constitute) an Event of Default and entitles Agent and Lenders to exercise their
respective rights and remedies under the Credit Agreement and the other Loan
Documents, applicable law, or otherwise. Each Loan Party represents and warrants
that as of the date hereof, no Events of Default exist other than the Existing
Defaults. Each Loan Party hereby acknowledges and agrees that Agent and Lenders
have the exercisable right to declare the Obligations to be immediately due and
payable under the terms of the Credit Agreement and the other Loan Documents
based on the Existing Defaults. Each Loan Party acknowledges that, immediately
prior to the effectiveness of this Agreement, Revolving Lenders are no longer
obligated to make any further Revolving Loans as a result of the Existing
Defaults.


3.2.    Forbearance.


(a)In reliance upon the representations, warranties, and covenants of Loan
Parties contained in this Agreement, and subject to the terms and conditions of
this Agreement and any documents or instruments executed in connection herewith,
Agent and Lenders agree to forbear during the Forbearance Period from exercising
their respective rights and remedies under the Credit Agreement, other Loan
Documents, and applicable law in respect of the Existing Defaults.


(b)Upon the expiration or termination of the Forbearance Period, the agreement
of Agent and Lenders to forbear will automatically and without further action
terminate and be of no force and effect, it being expressly agreed that the
effect of such termination will be to permit Agent and Lenders to exercise
immediately all rights and remedies under the Credit Agreement and the other
Loan Documents and applicable law, including, but not limited to, (i) ceasing to
make any further Revolving Loans or issuing any further Letters of Credit and
(ii) accelerating all of the Obligations under the Credit Agreement and the
other Loan Documents, in all events, without any further notice to Loan Parties,
passage of time, or forbearance of any kind.


3.3.    No Waivers; Reservation of Rights.


(a)Agent and Lenders have not waived, are not by this Agreement waiving, and
have no intention of waiving, any Events of Default which may be continuing on
the date hereof or any Events of Default which may occur after the date hereof
(whether the same or similar to the Existing Defaults or otherwise), and Agent
and Lenders have not agreed to forbear with respect to any of their rights or
remedies concerning any Events of Default (other than, during the Forbearance
Period, the Existing Defaults to the extent expressly set forth herein)
occurring at any time.


(b)Subject to Section 3.2 above (solely with respect to the Existing Defaults),
Agent and Lenders reserve the right, in their discretion, to exercise any or all
of their rights and remedies under the Credit Agreement and the other Loan
Documents as a result of any other Events of Default occurring at any time.
Agent and Lenders have not waived any of such rights or remedies, and nothing in
this Agreement,



--------------------------------------------------------------------------------

Exhibit 10.1

and no delay on their part in exercising any such rights or remedies, may or
will be construed as a waiver of any such rights or remedies.


3.4.    Additional Events of Default. The parties hereto acknowledge, confirm,
and agree that any misrepresentation by any Loan Party, or any failure of any
Loan Party to comply with the covenants, conditions and agreements contained in
this Agreement will constitute an immediate default under this Agreement and an
immediate Event of Default under the Credit Agreement and the other Loan
Documents. Notwithstanding the existence of the Forbearance Period, in the event
that any Person, other than Agent or Lenders, at any time exercises for any
reason (including, without limitation, by reason of any Existing Defaults, any
other present or future Event of Default, or otherwise) any of its rights or
remedies against any Loan Party or any other obligor providing credit support
for the Obligations, or against any Loan Party's or such other obligor's
properties or assets, in each case, of the type that would constitute an Event
of Default under the terms and provisions of the Credit Agreement and the other
Loan Documents, then such occurrence shall also be deemed to constitute an
immediate Event of Default hereunder and under the Credit Agreement and the
other Loan Documents.


SECTION 4.CERTAIN AGREEMENTS AND COVENANTS


4.1.    Forbearance Period Revolving Loans. Notwithstanding anything to the
contrary in the Credit Agreement or any other Loan Document (and in all events
subject to the terms of this Section 4.1), each Loan Party acknowledges and
agrees that, during the Forbearance Period, Borrower shall only be entitled to
request, the Revolving Lenders agree to make, and the Term Lenders consent to
the Revolving Lenders making Revolving Loans constituting Extraordinary Advances
(a) to the extent necessary to enable Borrower to pay the expenses set forth in
the Budget as and when such expenses are due and payable, (b) to the extent
the aggregate Overadvance at any time outstanding under the Credit Agreement
does not exceed the Maximum Permissible Overadvance, and (c) subject to Loan
Parties' timely compliance with the terms and provisions of this Agreement. For
purposes of this Section 4.1, the Overadvance shall be calculated such that the
Borrowing Base shall not be deemed modified to remove any "Specified Equipment"
(as defined in the Fourth Forbearance Agreement) and the Obligations shall not
be deemed reduced by the amount of proceeds received on account of such
Specified Equipment. For the avoidance of doubt, the foregoing method of
determining the amount of Revolving Loans that Borrower may be entitled to
borrow during the Forbearance Period does not modify or amend the definitions of
Overadvance or Extraordinary Advances in the Credit Agreement, the amounts of
which shall be determined (for all such other purposes) from time to time in
accordance with the express terms of the Credit Agreement.


4.2.    Wind-Down Expenses.


(a)In the event a Lender exercises its rights under section 13.1 of the Credit
Agreement during the Forbearance Period, then:


(i)in the case of an assignment or delegation of Revolving Loans in accordance
with section 13.1(a) of the Credit Agreement, such assigning or delegating
Lender (solely for itself) agrees to cause its Assignee to covenant to agree
that notwithstanding anything to the contrary in the Credit Agreement or any
other Loan Document, such Assignee acknowledges and agrees that, from and after
such assignment, the Borrower shall be entitled to request, and the Assignee
agrees to make, Revolving Loans constituting Extraordinary Advances, when
Wind-Down Expenses are due and payable by Borrower, up to a maximum aggregate
amount equal to such Assignee’s Pro Rata Share of the Wind-Down Expenses Amount;





--------------------------------------------------------------------------------

Exhibit 10.1

(ii)in the case of a participation of Revolving Loans in accordance with section
13.2(e) of the Credit Agreement, the Originating Lender (solely for itself)
agrees that, notwithstanding anything to the contrary in the Credit Agreement or
any other Loan Document, such Originating Lender acknowledges and agrees that,
from and after such assignment, the Borrower shall be entitled to request, the
Originating Lender agrees to make, Revolving Loans constituting Extraordinary
Advances, when Wind-Down Expenses are due and payable by Borrower, up to a
maximum aggregate amount equal to such Originating Lender’s Pro Rata Share of
the Wind-Down Expenses Amount;


(iii)in the case of an assignment or delegation of Term Loans in accordance with
section 13.1(a) of the Credit Agreement, the assigning or delegating Lender
(solely for itself) agrees to cause its Assignee to covenant to agree that
notwithstanding anything to the contrary in the Credit Agreement or any other
Loan Document, such Assignee acknowledges and agrees that, from and after such
assignment, the Borrower shall be entitled to request, and the Assignee agrees
to make, Term Loans, when Wind-Down Expenses are due and payable by Borrower, up
to a maximum aggregate amount equal to such Assignee’s Pro Rata Share of the
Wind-Down Expenses Amount;


(iv)in the case of a participation of Term Loans in accordance with section
13.2(e) of the Credit Agreement, the Originating Lender (solely for itself)
agrees that, notwithstanding anything to the contrary in the Credit Agreement or
any other Loan Document, such Originating Lender acknowledges and agrees that,
from and after such assignment, the Borrower shall be entitled to request, and
the Originating Lender agrees to make, Term Loans, when Wind-Down Expenses are
due and payable by Borrower, up to a maximum aggregate amount equal to such
Originating Lender’s Pro Rata Share of the Wind-Down Expenses Amount; and


(v)notwithstanding the foregoing, the obligation of any Assignee of any Term
Loans or of any Originating Lender in respect of any Term Loans to make any Term
Loans in accordance with subclauses (iii) or (iv) above shall be limited to the
amount of any distributions received in cash by such Assignee or Originating
Lender after the date of this Agreement.


(b)Each Lender agrees that notwithstanding anything to the contrary in the
Credit Agreement or any other Loan Document the Borrower shall be entitled to
request and consents to the making of additional Revolving Loans or Term Loans,
as applicable, by an Assignee or Originating Lender, as applicable, in
accordance with section 4.2(a) of this Agreement.


(c)Notwithstanding anything to the contrary: (i) each such amount of
Extraordinary Advances to be made in accordance with this Section 4.2 shall be
determined after applying to the Wind-Down Expenses all cash in Borrower’s
possession or control at such time; (ii) this Section 4.2 shall not apply with
respect to an assignment, delegation or participation between any Lender, on the
one hand, and any other Lender or an Affiliate of any Lender, on the other hand;
and (iii) if, prior to the expiration or termination of the Forbearance Period,
the Agent and Lenders offer Borrower an amendment to this Agreement that would
extend the Forbearance Period on a basis that would avoid any Wind-Down Expenses
becoming due and payable, and (A) Loan Parties accept such offer and execute a
written amendment to this Agreement with the Agent and Lenders, the foregoing
commitments of the Lenders under this Section 4.2 shall continue with respect to
any such amended Forbearance Period, and (B) Borrower rejects or fails to accept
such offer prior to the end of the Forbearance Period (as may be extended from
time to time), the foregoing commitments of the Lenders shall terminate and be
of no further force and effect.


    
4.3.    Budget Compliance.





--------------------------------------------------------------------------------

Exhibit 10.1

(a)During the Forbearance Period, except as otherwise provided herein or
approved by the Agent, in its Permitted Discretion, the Borrower shall not, as
of March 19, 2016, and as of each Saturday thereafter (A) permit the actual
aggregate disbursements for the prior four (4) week period to exceed the
aggregate amount of disbursements in the Budget for such period by more than the
Permitted Variance, and (B) permit the actual aggregate cash receipts (excluding
Revolving Loans made in accordance with this Agreement) for the prior four (4)
week period to be less than the aggregate amount of such cash receipts in the
Budget for such period by more than the Permitted Variance.


(b)For purposes of this section “Permitted Variance” means (a) with respect to
the Borrower’s cash receipts (excluding any Permitted Dispositions Sales Tax
Amounts collected by Borrower), an unfavorable variance of fifteen percent (15%)
or more during the applicable four (4) week period on a cumulative basis, or (b)
with respect to the Borrower’s cash disbursements (excluding any Permitted
Dispositions Sales Tax Amounts remitted by Borrower), an unfavorable variance of
ten percent (10%) or more during the applicable four (4) week period on a
cumulative basis.


4.4.    Weekly Reconciliation Reports.  The CRO shall furnish to Agent on
Tuesday of each week during the Forbearance Period a detailed report, in form
and substance satisfactory to Agent ("Weekly Reconciliation Report"), that (a)
updates the Budget from the prior week to add an additional week to the Budget,
(b) reconciles Borrower's actual performance for the week ended the preceding
Friday with Borrower's projected performance pursuant to the previous week's
Budget, which report shall include, without limitation, a detailed calculation
of the variances between Borrower's actual and projected collections,
disbursements, and revenues, and (c) includes a report from the CRO and
Borrower's management setting forth detailed explanations for variances in
actual results as compared to forecasted performance under the Budget.


4.5.    Chief Restructuring Officer. During the Forbearance Period, Borrower
will continue to engage Mr. Stephen Gray of Gray & Co. (or such other
professional acceptable to Agent) as the full-time chief restructuring officer
of Borrower (the "CRO"), pursuant to the terms of the "CRO Engagement Agreement"
(as defined in the Third Forbearance Agreement) in accordance with the terms of
Section 4.4(a) - (f) of the Third Forbearance Agreement, all of which are hereby
incorporated by this reference and made a part hereof, and with respect to which
Borrower hereby acknowledges and agrees will be binding hereunder as if fully
set forth herein.


4.6.    Restricted Payments; Affiliate Transactions. Notwithstanding anything in
the Credit Agreement or any other Loan Documents to the contrary, during the
Forbearance Period, Borrower will not make or agree to make (i) any Restricted
Payments, (ii) any payments otherwise permitted under Section 6.10(b) of the
Credit Agreement, or (iii) any other payments to the extent on account of
accrued or accruing expenses, in each case that are not primarily for the
benefit of Borrower and for which Borrower does not seek reimbursement from one
or more of its Affiliates on at least a monthly basis (unless such amounts to be
reimbursed are due from Coast Crane Company but it is unable to obtain (after
timely request) any necessary consent or waiver that may be required for it to
avoid a default under its applicable secured loan documents that would be caused
by the incurrence or making of such reimbursement).


4.7.    Revolving Loan Default Rate; Application of Payments and Proceeds.
Notwithstanding anything to the contrary, Borrower has requested, and Agent and
Lenders hereby agree solely during the Forbearance Period (A) for so long as
(during such Forbearance Period) the Priority Obligations remain outstanding,
that no payments or proceeds of Collateral received by Agent in respect of the
Obligations shall be applied to the Term Loans or interest accruing thereon (it
being understood that such Obligations related to the Term Loans (including
interest computed at the default rate of interest) shall continue to accrue
during



--------------------------------------------------------------------------------

Exhibit 10.1

such period), and (B) that the portion of default interest or Letter of Credit
fees accruing on the Revolving Loans and Letters of Credit under Section 2.6(c)
of the Credit Agreement shall not accrue as of October 1, 2015 through the end
of such Forbearance Period. For the avoidance of doubt, such agreements by Agent
and Lenders shall be without prejudice to their respective rights and remedies
after the expiration or termination of the Forbearance Period.


4.8.    Additional Collateral Updates. During the Forbearance Period, Borrower
will (a) notify Agent of any written letters of intent, indications of interest,
offers and agreements related to any sale or other disposition of any assets of
Borrower, in each case, promptly upon Borrower becoming aware of same, and (b)
provide Agent with such updates and reports relating to the foregoing as and
when Agent may reasonably request from time to time.


4.9.    Equipment Leases.  Prior to the end of the Forbearance Period, Borrower
agrees to use commercially reasonable efforts to deliver documentation to Agent,
in form and substance acceptable to Agent, evidencing that all Equipment Leases
(including, without limitation, those between Borrower and Bechtel Equipment
Operations) acknowledge Agent's security interest in the Collateral.


4.10.    Landlord Waivers.  On or before April 1, 2016, Borrower agrees to use
commercially reasonable efforts to deliver to Agent, in form and substance
satisfactory to Agent, executed landlord waivers with respect to all leased
locations (not including the Chief Executive Office) described in the Collateral
Questionnaire delivered to Agent pursuant to the Second Forbearance Agreement.


4.11.    Borrowing Base Certificates. Borrower shall deliver to Agent, certified
by an officer of Borrower: (a) on the tenth (10th) day of each calendar month
during the Forbearance Period, a Borrowing Base Certificate as of the last day
of the immediately prior month; and (b) on the twentieth (20th) day of each
calendar month during the Forbearance Period, a Borrowing Base Certificate as of
the fifteenth (15th) day of such month (provided that the Ineligible Accounts
reported in such mid-month Borrowing Base Certificate made be as of the last day
of the immediately prior month).


4.12.    Other Covenants. The Loan Parties agree to comply with such other
covenants specified in Exhibit D attached hereto as if fully set forth herein.


4.13.    Medley Contact Information. The parties acknowledge and agree that,
from and after the date hereof, any notice to Medley Capital Corporation under
the Credit Agreement and the other Loan Documents shall be sent to the following
address in accordance with the terms of the Loan Documents:


Medley Capital Corporation
c/o Medley
280 Park Avenue, 6th Floor East
New York, NY 10017


SECTION 5.
REPRESENTATIONS AND WARRANTIES



Each Loan Party hereby represents, warrants, and covenants as follows:
5.1.    Representations in the Credit Agreement and the Other Loan Documents.
Each of the representations and warranties made by or on behalf of any Loan
Party to Agent or any Lender in the Credit Agreement or any of the other Loan
Documents was true and correct in all material respects when made, and is,
except (a) for the Existing Defaults (or the facts and circumstances resulting
therein), (b) to the extent



--------------------------------------------------------------------------------

Exhibit 10.1

updated by amended and restated disclosure schedules provided to the Agent and
certified by an officer of Borrower, or (c) to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date, true and correct in all material respects on
and as of the date of this Agreement with the same full force and effect as if
each of such representations and warranties had been made by such Loan Party on
the date hereof and in this Agreement; provided, that all such foregoing
materiality modifiers shall not apply in respect of those representations and
warranties that by their terms are subject to conditions of materiality under
the Credit Agreement. All of the information contained in the schedules attached
to the Loan Documents remains true and correct in all material respects, except
to the extent (i) such schedules were updated pursuant to the Collateral
Questionnaire delivered to the Agent on September 20, 2015 or (ii) otherwise
updated pursuant to replacement schedules provided to the Agent in connection
with this Agreement.


5.2.     Binding Effect of Documents. This Agreement has been duly authorized,
executed, and delivered to Agent and Lenders by each Loan Party, is enforceable
in accordance with its terms, and is in full force and effect.


5.3.    No Conflict. The execution, delivery, and performance of this Agreement
by Loan Parties will not violate any requirement of law or contractual
obligation of any Loan Party where any such violation could individually or in
the aggregate reasonably be expected to have a Material Adverse Effect and will
not result in, or require, the creation or imposition of any Lien on any of
their properties or revenues (other than Lien of Agent or Permitted Liens).


SECTION 6.CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS AGREEMENT


Unless otherwise specified herein, the terms and provisions of this Agreement
will be effective immediately upon satisfaction or existence of all of the
following conditions:
(a)Agent's receipt of this Agreement, duly authorized, executed, and delivered
by Agent, all Lenders, and all Loan Parties;


(b)Borrower's reimbursement of all costs and expenses of Agent and Lenders
reimbursable pursuant to the terms of the Loan Documents, incurred and invoiced
on or prior to the closing date of this Agreement;


(c)Agent's receipt from Parent of a duly executed and delivered Consent and
Reaffirmation in the form as attached as Exhibit C;


(d)Agent's receipt from each Loan Party of evidence of their respective
corporate authority to execute, deliver, and perform their respective
obligations under this Agreement and all other agreements and documents executed
in connection therewith; and


(e)No Default or Event of Default (other than the Existing Defaults) shall have
occurred and be continuing.


SECTION 7.MISCELLANEOUS


7.1.    Continuing Effect of Loan Documents. Except as expressly modified
pursuant hereto, no other changes or modifications to the Credit Agreement or
any other Loan Document are intended or implied



--------------------------------------------------------------------------------

Exhibit 10.1

by this Agreement and in all other respects the Credit Agreement and the other
Loan Documents hereby are ratified, restated, and confirmed by all parties
hereto as of the date hereof. To the extent of any conflict between the terms of
this Agreement, the Credit Agreement, and the other Loan Documents, the terms of
this Agreement will govern and control. The Credit Agreement and this Agreement
will be read and construed as one agreement. Any written information required to
be delivered by Loan Parties under or pursuant to this Agreement (including
pursuant to any Exhibits hereto) that is delivered to Agent shall be promptly
distributed by Agent to Lenders.


7.2.    Costs and Expenses. Borrower reaffirms and acknowledges its obligations
to pay Lender Group Expenses pursuant to Section 2.5 of the Credit Agreement,
including, without limitation, all fees, costs, and expenses incurred by Agent
in connection with the preparation, negotiation, execution, delivery, or
enforcement of this Agreement.


7.3.    Further Assurances. At Borrower's expense, the parties hereto will
execute and deliver such additional documents and take such further action as
may be necessary or reasonably requested by Agent to effectuate the provisions
and purposes of this Agreement.


7.4.    Successors and Assigns; No Third-Party Beneficiaries. This Agreement
will be binding upon and inure to the benefit of each of the parties hereto and
their respective successors and assigns. No Person other than the parties
hereto, and in the case of Section 7.6 and Section 7.7 hereof, the Releasees,
shall have any rights hereunder or be entitled to rely on this Agreement and all
third-party beneficiary rights (other than the rights of the Releasees under
Section 7.6 and Section 7.7 are hereby expressly disclaimed).


7.5.    Survival of Representations, Warranties and Covenants. All
representations, warranties, covenants, and releases of Loan Parties made in
this Agreement or any other document furnished in connection with this Agreement
will survive the execution and delivery of this Agreement and the Forbearance
Period, and no investigation by Agent or any Lender, or any closing, will affect
the representations and warranties or the right of Agent and Lenders to rely
upon them.


7.6.    Release.


(a)In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each Loan Party, on behalf of itself and its successors
and assigns, and its present and former members, managers, shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents, legal representatives, and other representatives
(Loan Parties and all such other Persons being hereinafter referred to
collectively as the "Releasing Parties" and individually as a "Releasing
Party"), hereby absolutely, unconditionally, and irrevocably releases, remises,
and forever discharges Agent, each Lender, and each of their respective
successors and assigns, and their respective present and former shareholders,
members, managers, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, financial advisors, employees, agents, legal
representatives, and other representatives (Agent, Lenders, and all such other
Persons being hereinafter referred to collectively as the "Releasees" and
individually as a "Releasee"), of and from any and all demands, actions, causes
of action, suits, damages, and any and all other claims, counterclaims,
defenses, rights of set‑off, demands, and liabilities whatsoever (individually,
a "Claim" and collectively, "Claims") of every kind and nature, known or
unknown, suspected or unsuspected, at law or in equity, which any Releasing
Party or any of its successors, assigns, or other legal representatives may now
or hereafter own, hold, have, or claim to have against the Releasees or any of
them for, upon, or by reason of any circumstance, action, cause, or thing
whatsoever which arises at any time on or prior to the date of this



--------------------------------------------------------------------------------

Exhibit 10.1

Agreement for or on account of, in relation to, or in any way in connection with
this Agreement, the Credit Agreement, any of the other Loan Documents, or any of
the transactions hereunder or thereunder.


(b)Each Loan Party understands, acknowledges, and agrees that the release set
forth above may be pleaded as a full and complete defense to any Claim and may
be used as a basis for an injunction against any action, suit, or other
proceeding which may be instituted, prosecuted, or attempted in breach of the
provisions of such release.


(c)Each Loan Party agrees that no fact, event, circumstance, evidence, or
transaction which could now be asserted or which may hereafter be discovered
will affect in any manner the final, absolute, and unconditional nature of the
release set forth above.


7.7.    Covenant Not to Sue. Each Loan Party hereby absolutely, unconditionally
and irrevocably covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding, or otherwise) any
Releasee on the basis of any Claim released, remised, and discharged by any
Releasing Party pursuant to Section 7.6 above. If any Releasing Party violates
the foregoing covenant, each Loan Party, for itself and its successors and
assigns, and its present and former members, managers, shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives, and other representatives, agrees to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys' fees and costs incurred by any Releasee as a
result of such violation.


7.8.    Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable will not impair or
invalidate the remainder of this Agreement.


7.9.    Reviewed by Attorneys. Each Loan Party represents and warrants to Agent
and Lenders that it (a) understands fully the terms of this Agreement and the
consequences of the execution and delivery of this Agreement; (b) has been
afforded an opportunity to discuss this Agreement with, and have this Agreement
reviewed by, such attorneys and other persons as any Loan Party may wish; and
(c) has entered into this Agreement and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress,
or other coercion of any kind by any Person. The parties hereto acknowledge and
agree that neither this Agreement nor the other documents executed pursuant
hereto will be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Agreement
and the other documents executed pursuant hereto or in connection herewith.


7.10.    Disgorgement. If Agent or any Lender is, for any reason, compelled by a
court or other tribunal of competent jurisdiction to surrender or disgorge any
payment, interest, or other consideration described hereunder to any person
because the same is determined to be void or voidable as a preference,
fraudulent conveyance, impermissible set-off or for any other reason, such
indebtedness or part thereof intended to be satisfied by virtue of such payment,
interest, or other consideration will be revived and continue as if such
payment, interest, or other consideration had not been received by Agent or such
Lender, and Loan Parties will be liable to, and will indemnify, defend, and hold
Agent or such Lender harmless for, the amount of such payment or interest
surrendered or disgorged. The provisions of this Section will survive repayment
of the Obligations or any termination of the Credit Agreement or any other Loan
Document.


7.11.    Tolling of Statute of Limitations. Each and every statute of
limitations or other applicable law, rule, or regulation governing the time by
which Agent must commence legal proceedings or otherwise take any action against
any Loan Party with respect to any breach or default that exists on or prior to
the



--------------------------------------------------------------------------------

Exhibit 10.1

expiration or termination of the Forbearance Period and arises under or in
respect of the Credit Agreement or any other Loan Document shall be tolled
during the Forbearance Period. Each Loan Party agrees, to the fullest extent
permitted by law, not to include such period of time as a defense (whether
equitable or legal) to any legal proceeding or other action by Agent in the
exercise of its rights or remedies referred to in the immediately preceding
sentence.


7.12.    Relationship. Each Loan Party agrees that the relationship between it,
on one hand, and Agent and Lenders, on the other hand, is that of creditor and
debtor and not that of partners or joint venturers. This Agreement does not
constitute a partnership agreement or any other association among the parties.
Each Loan Party acknowledges that Agent and each Lender has acted at all times
only as a creditor to it within the normal and usual scope of the activities
normally undertaken by a creditor and in no event has Agent or any Lender
attempted to exercise any control over it or its business or affairs. Each Loan
Party further acknowledges that Agent and each Lender has not taken or failed to
take any action under or in connection with its respective rights under the
Credit Agreement or any of the other Loan Documents that in any way, or to any
extent, has interfered with or adversely affected its ownership of Collateral.


7.13.    No Effect on Rights Under Subordination and Intercreditor Agreements.
Agent's and Lenders' agreement to forbear pursuant to Section 3.2 of this
Agreement shall not extend to any of their respective rights or remedies under
any subordination, intercreditor, or similar agreement to which Agent or any
Lender is party, it being understood that the Existing Defaults shall at all
times constitute Events of Default for purposes of any and all such agreements
notwithstanding such agreement to forbear in Section 3.2 of this Agreement, and
Agent and Lenders shall at all times be permitted to enforce all rights and
remedies in respect thereof (including, without limitation, blocking payments to
any holders of subordinated obligations in accordance with the terms of such
agreements).


7.14.    Governing Law: Consent to Jurisdiction and Venue. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THE CREDIT AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS,
THIS AGREEMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER WILL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH LOAN PARTY HEREBY
CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN COOK COUNTY,
ILLINOIS WILL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN IT AND AGENT OR ANY LENDER PERTAINING TO THIS AGREEMENT OR THE
CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT WILL BE DEEMED
OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF AGENT. EACH LOAN PARTY EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH LOAN PARTY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE, OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH LOAN PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF
SUCH PROCESS MAY



--------------------------------------------------------------------------------

Exhibit 10.1

BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO IT AT THE ADDRESS SET FORTH
IN THE CREDIT AGREEMENT AND THAT SERVICE SO MADE WILL BE DEEMED COMPLETED UPON
THE EARLIER OF ITS ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER THE SAME HAS
BEEN POSTED.


7.15.    Mutual Waiver of Jury Trial. THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN AGENT OR ANY LENDER AND
ANY LOAN PARTY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR THE
CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED
THERETO.


7.16.    Counterparts. This Agreement may be executed and delivered via
facsimile or email (in .pdf format) transmission with the same force and effect
as if an original were executed, and may be executed in any number of
counterparts, but all of such counterparts will together constitute but one and
the same agreement.


[Signature Pages Follow]







--------------------------------------------------------------------------------

Exhibit 10.1



IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.
ESSEX CRANE RENTAL CORP., as Borrower


By /s/ Kory Glen
Name Kory Glen
Title Chief Financial Officer
ESSEX HOLDINGS, LLC, as Guarantor and a Loan Party


By /s/ Kory Glen
Name Kory Glen
Title Chief Financial Officer
 
WELLS FARGO CAPITAL FINANCE, LLC, as Agent and a Lender


By /s/ Laura Nickas
Name Laura Nickas
Title Authorized Signatory
PNC BANK, NATIONAL ASSOCIATION, as a Lender


By /s/ James Simpson
Name James Simpson
Title Vice President
 
ALOSTAR BANK OF COMMERCE,
as a Lender


By /s/ John Cannon
Name John Cannon
Title Director




--------------------------------------------------------------------------------

Exhibit 10.1

                                                                                  KAYNE
SENIOR CREDIT FUND (QP), L.P., as a Lender


By /s/ Albert M. Ricchio
Name Albert M. Ricchio
Title Managing Partner
                                                                              KAYNE
SENIOR CREDIT FUND, L.P., as a Lender


By /s/ Albert M. Ricchio
Name Albert M. Ricchio
Title Managing Partner
1492 CAPITAL, LLC, as a Lender


By /s/ Thomas A. Shanklin
Name Thomas A. Shanklin
Title Authorized Signatory
MEDLEY CAPITAL CORPORATION, as a Lender


By /s/ Richard T. Allorto
Name Richard T. Allorto
Title Chief Financial Officer






